Title: To Thomas Jefferson from Dr. John Vaughan, 3 December 1800
From: Vaughan, Dr. John
To: Jefferson, Thomas



Hond. Sir,
December 3d. 1800

You will please to accept the enclosed pamphlet as a tribute of esteem from its author. The only apology, I have to plead in extenuation of the privilege assumed, is the liberality necessarily attached to your character as a Philosopher.
With anxious solicitude for the (just) result of this auspicious day, I am your most obedient, incognant, hbl Servt.

Jno. Vaughan

